DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  on page 3, line 4, “common direction housing” should be “common direction crossing”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  on page 8, line 14, “common direction housing” should be “common direction crossing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 11-13, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kamada et al., US Patent Application Publication Number 2014/0303885 (hereinafter Kamada).
Regarding claims 1, 11, and 20, Kamada discloses a computer implemented method comprising: receiving request data from a first mobile user equipment (UE) device, the request data requesting installation of an instance of a client software installation package on the first mobile UE device; responsively to the request data from the first mobile UE device, deploying a first instance of the client software installation package to the first mobile UE device for installation on the first mobile UE device, wherein the client software installation package is configured so that when the client software installation package is installed on a respective mobile client, the respective mobile client is operative for [paragraphs 0011, 0058] (a) ascertaining that a trip has been declared by a respective mobile client user of the respective mobile client [paragraph 0037]; (b) counting of crossings of the respective mobile client with one or more neighboring mobile client during performance of the trip [paragraph 0093]; and (c) selecting a route for performance by the respective mobile client user in dependence on the counting of crossings [paragraph 0096].
Regarding claims 2 and 12, Kamada discloses receiving request data from second to Nth mobile UE devices, the request data from second to Nth mobile UE devices requesting installation of respective second to Nth instances of the client software installation package on the second to Nth mobile UE devices, and responsively to the request data from the second to Nth mobile UE devices, deploying second to Nth instances of the client software installation package to the second to Nth mobile UE devices for installation on respective ones of the second to Nth mobile UE devices [paragraph 0071].
Regarding claims 3 and 13, Kamada discloses wherein the client software installation package is configured so that when the client software installation package is installed on a respective mobile client, the respective mobile client is operative for (a) ascertaining that a trip has been declared by a respective mobile client user of the respective mobile client, the trip defined by a beginning location and a target location; (b) counting of crossings of the respective mobile client with one or more neighboring mobile client during performance of the trip; and (c) selecting a route for performance by the respective mobile client user in dependence on the counting of crossings, wherein the route selected by the selecting is a remainder of trip route from a current intermediate trip location to the target location of the trip [paragraphs 0101, 0191].
Regarding claims 5 and 15, Kamada discloses wherein the client software installation package is configured so that when the client software installation package is installed on a respective mobile client, the respective mobile client is operative for (a) ascertaining that a trip has been declared by a respective mobile client user of the respective mobile client, the trip defined by a beginning location and a target location; (b) counting of crossings of the respective mobile client with one or more neighboring mobile client during performance of the trip; and (c) selecting a route for performance by the respective mobile client user in dependence on the counting of crossings, wherein the route selected by the selecting is a remainder of trip route from a current intermediate trip location to the target location of the trip, and wherein the selecting is performed responsively to a count of the crossings determined by the counting has satisfied a threshold [paragraph 0097 “Alternatively, the guidance section 16 may guide the movement direction by prioritizing a movement route candidate in which the estimated influence amount does not exceed an upper limit value (first threshold) or exceeds a lower limit value (second threshold).; paragraph 0199].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamada.
Regarding claims 4 and 14, Kamada discloses wherein the client software installation package is configured so that when the client software installation package is installed on a respective mobile client, the respective mobile client is operative for (a) ascertaining that a trip has been declared by a respective mobile client user of the respective mobile client, the trip defined by a beginning location and a target location; (b) counting of crossings of the respective mobile client with one or more neighboring mobile client during performance of the trip; and (c) selecting a route for performance by the respective mobile client user in dependence on the counting of crossings [see claim 1 rejection above].  However, Kamada does not specifically disclose wherein the route selected by the selecting is an initial route for a subsequent trip of the mobile client user occurring subsequently to the trip.  However, the Examiner takes Official Notice that it is well known in the art to consider historical data when selecting an optimal route.  Before the effective filing of the invention, it would have been obvious to one of ordinary skill in the art to modify Kamada to include this limitation.  The motivation for this modification would have been to include historical data to further optimize the selection of a preferred route.



Allowable Subject Matter
Claims 6-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Duquene et al., US Patent Number 11,022,453, disclose alternative route decision making.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
August 22, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644